     Case: 1:21-cr-00134 Document #: 16 Filed: 03/05/21 Page 1 of 3 PageID #:38



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DISTRICT


 UNITED STATES OF AMERICA
                                            No. 21 CR 134
              v.                            Hon. Matthew F. Kennelly

 EDWARD ACEVEDO



                              PROTECTIVE ORDER

      Upon the government’s agreed motion for a Protective Order, it is hereby

ORDERED as follows:

      1.     All materials produced by the government in preparation for, or in

connection with, any stage of the proceedings in this case, including but not limited

to: applications, affidavits, ten-day reports and court orders for electronic

surveillance; recordings, transcripts and agent logs of intercepted conversations;

grand jury transcripts; agency reports; witness statements; memoranda of interview;

Internal Revenue Service records; and any documents and tangible objects produced

by the government, shall remain the property of the United States. Upon conclusion

of the trial and any appeals of this case or the earlier resolution of charges against

the defendant, all such materials and all copies made thereof shall be destroyed.   All

copies withheld by the defense by express order of Court shall be preserved only so

long as is necessary for further proceedings related to this cause, after which they

shall be returned to the United States or destroyed.        The Court may require a

certification as to the disposition of any such materials retained.
     Case: 1:21-cr-00134 Document #: 16 Filed: 03/05/21 Page 2 of 3 PageID #:39




         2.       All materials provided by the United States may be utilized by

defendant and his counsel solely in connection with the defense of this case and for

no other purpose and in connection with no other proceeding.          The materials and

any of their contents shall not be disclosed either directly or indirectly to any person

or entity other than defendant, persons employed or otherwise enlisted to assist

directly in the defense, or to assist with the preparation and filing of defendant’s

taxes, persons who are interviewed as potential witnesses, counsel for potential

witnesses, and other person to whom the Court may authorize disclosure.        Potential

witnesses and their counsel may be shown copies of the materials as necessary to

prepare the defense, but may not retain such copies without prior permission of the

Court.        Any notes or records of any kind that defense counsel or defendant may make

relating to the contents of materials provided by the government shall not be

disclosed to anyone other than defendant’s counsel, and persons employed to assist

the defense, or such other person as to whom the Court may authorize disclosure, and

all such notes and records shall not be disclosed except as provided by this Order.

         3.       The materials shall not be copied or reproduced except so as to provide

copies of the material for the use by each defense lawyer and defendant and such

persons as are employed by them to assist in the defense and such copies and

reproductions shall be treated in the same manner as the original matter.

         4.       The restrictions set forth in this order do not apply to documents that

are public record, including but not limited to, trial transcripts, documents that have
     Case: 1:21-cr-00134 Document #: 16 Filed: 03/05/21 Page 3 of 3 PageID #:40




been received in evidence at other trials, or documents that are otherwise in the

public domain.

      5.     Intentional violation of this Order is punishable as a contempt, and may

result in the imposition of civil and criminal sanctions.   However, nothing contained

in this protective order shall preclude any party from applying to the Court for further

relief or for modification of any provision hereof.

      6.     Upon receiving this Order, defense counsel shall forthwith inform their

client of the contents of the Order, provide them with a copy of the Order, and ensure

themselves that their client fully understands the seriousness of any breaches of this

Order.



                                                ENTER:




                                                MATTHEW F. KENNELLY
                                                United States District Judge


Date: March 5, 2021
